Detailed Action

►	The applicant's response (filed 21 FEB 202217 FEB 06) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 16-22, 25-26, 29-33 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 1-3, 8-13, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Pierce et al. [US 2006/0228733 – hereinafter “Pierce”].

Claim 1 is drawn to a method for detecting a target molecule in a cell or tissue sample,
comprising:
(a) contacting said target molecule in said cell or tissue sample with (i) a hybridization
chain reaction (HCR) initiator, wherein said HCR initiator comprises two or more initiator
strands of nucleic acid, and (ii) two or more HCR monomers to generate a HCR polymer molecule in said cell or tissue sample that is associated with said target molecule, wherein said HCR polymer molecule comprises said two or more initiator strands of nucleic acid, and wherein said HCR polymer comprises a detectable label, and
(b) detecting said HCR polymer in said cell or tissue sample, thereby detecting said target
molecule.
Pierce teach method for detecting a target molecule in a cell or tissue sample,
comprising all of the limitations of Claim 1. For example, Pierce  teach contacting said target
molecule in said cell or tissue sample with (i) a hybridization chain reaction (HCR) probe 
in situ, which HCR probe (i.e. the “hub” of Pierce) comprises two or more initiator strands of nucleic acid (i.e. A* and C* in Fig.4A), and (ii) two or more HCR monomers to generate a HCR polymer in said cell or tissue sample that is associated with said target molecule, wherein said HCR polymer comprises a detectable label, and(b) detecting said HCR polymer in said cell or tissue sample, thereby detecting said target molecule. Consider the entire document, noting especially  the abstract, Figure 4A-4E and para 25.\, 29, 32, 38 and 93


Claim 2 is drawn to an embodiment of the method of claim 1, wherein said HCR initiator
comprises a first single-stranded initiator strand and a second single-stranded initiator strand.
          Pierce clearly teaches this limitation, see especially Figure  4A and para 25.

Claim 3 is drawn to an embodiment of the method of claim 2, wherein said first initiator
strand comprises a first probe sequence that binds said target molecule and said second
initiator strand comprises a second probe sequence that binds said target molecule.
	Pierce clearly teaches this limitation, see especially Figure  4A and para 25. The left half of the HCR probe shown in the lower half of 4A (i.e. the A* half)  is equivalent to the first initiator strand comprising  a first probe sequence that binds said target molecule while the right  half of the HCR probe shown in the lower half of 4A (i.e. the C* half)  is equivalent to the second  initiator strand comprising  a second probe sequence that binds said target molecule.

As regards Claim 8, Choi clearly teach detecting the spatial location of their target
molecules by their HCR based FISH assay, see for example Figure 3, the legend therefor and
the description thereof.

Claim 9 is drawn to an embodiment of the method of claim 1, wherein said cell or tissue
sample comprises said target molecule and an additional target molecule and said method
further comprises:
(c) contacting said additional target molecule in said cell or tissue sample with (i) an
additional hybridization chain reaction (HCR) initiator, wherein said additional HCR initiator
comprises two or more additional initiator strands of nucleic acid, and (ii) two or more additional
HCR monomers to generate an additional HCR polymer in said cell or tissue sample that is
associated with said additional target molecule, wherein said additional HCR polymer comprises
an additional detectable label, and
(d) detecting said additional HCR polymer in said cell or tissue sample, thereby detecting
said additional target molecule.
Pierce clearly teach the multiplexing recited in Claim 9, see at least paras 38 and 105-109

As regards Claims 10-12, Pierce teach the use of two or more HCR monomers
comprising different fluorescent labels, see especially  paras 38 and 105-108
As regards Claim 13, note that Choi teach the use of both metastable DNA hairpins and

Column 1 on p. 1209.

As regards Claim 13, note that Pierce  teach the use of  metastable DNA hairpins, see at least para 28.

	As regards Claim 17 see at least para 39 in Pierce.

	Pierce teach the limitations of Claims 19-20. See especially paras 6 and 12.	
Claim rejections  under 35 U.S.C. 103 

►	Claim(s) 4-5, 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Pierce as applied against Claim 1 above and further in view of Lubeck et al. [Nature Methods 11(4) : 360-361(2014) — hereinafter “Lubeck “].

Claim 4 is drawn to an embodiment of the method of claim 1, further comprising
disassembling said HCR polymer after step (b).
Pierce teach a method comprising most of the limitation of Claim 4 for the reason(s)
outlined above in the rejection of Claim 1 except Pierce  do not teach disassembling said HCR
polymer after their detection step. However, the removal of (i.e. disassembly of) hybridization
probes following a FISH method was known as evidenced by Lubeck. Lubeck teach a method
they term “Sequential barcoding” and describe the advantages of their approach. For example,
Lubeck teach a FISH method wherein following a first round of hybridization and detection, the
hybridization probes of the first round of FISH are “stripped” (i.e. disassembled) by treatment
with DNase. The tissue section is then subjected to one or more additional rounds of FISH.
Accordingly, absent an unexpected result it would have been prima facie obvious to the
PHOSITA at the time of the invention to modify the method of Pierce with teachings of Lubeck.
The PHOSITA would have been motivated to make the modification recited above in order to
gain the advantages of Sequential barcoding disclosed by Lubeck, see the last two paras of
Lubeck.

Claim 5 is drawn to an embodiment of the method of claim 4, wherein said
disassembling comprises subjecting said HCR polymer to a treatment selected from a defined
group which includes enzymatic treatment.
Lubeck teach disassembly of their mRNA hybridized DNA probes by enzymatic treatment (i.e. DNase treatment), see especially the para bridging pp. 360-361.

The limitation of Claim 7 is considered inherent to the disassembly (i.e. stripping method
- probe removal method) of Lubeck.

As regards Claim 20,Lubeck teach serially labeling their target molecules.

►    	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as in
view of Lubeck as applied against Claims 1 and 5 above and further in view of Schueler et al.
[US 2003/0165852 — hereinafter “Schueler’].

Claim 5 is drawn to an embodiment of the method of claim 4, wherein said disassembling comprises subjecting said HCR polymer to a treatment selected from a defined
group which includes chemical treatment.
Lubeck teach disassembly of their DNA hybridized DNA probes by enzymatic treatment
(i.e. DNase treatment), see especially the para bridging pp. 360-361 but fail to teach stripping by
chemical treatment. Pierce  is silent as regards stripping. .However stripping by chemical means
(i.e. by denaturant — extreme pH) was well known as evidenced by Schueler, see at least para
253. Accordingly, absent an unexpected result it would have been prima facie obvious to the
PHOSITA at the time of the invention to substitute of denaturing means of Schueler for that of
Lubeck. Please note that substitution of one known second method/reagent with known
properties for a first known method/reagent with known properties would have been prima
facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected
result. As regards the motivation to make the substitution recited above, the motivation to
combine arises from the expectation that the prior art elements will perform their expected
functions to achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550
U.S.398 (2007).

Claim 6 is drawn, in part, to an embodiment of the method of claim 4, wherein said
disassembling comprises the use of a denaturant or heat.
Schueler teach these limitations. See para 253.






Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in
view of Lubeck as applied against Claims 1 and 4 above and further in view of Gao et al. [US
8,946,389 (2015) — hereinafter “Gao’].

Claim 6 is drawn, in part, to an embodiment of the method of claim 4, wherein said
disassembling comprises the use of toehold displacement.
Lubeck teach disassembly of their DNA hybridized DNA probes by enzymatic treatment
(i.e. DNase treatment), see especially the para bridging pp. 360-361 but fail to teach stripping by
other means. Pierce is silent as regards stripping. .However, stripping by toehold displacement
means was  known as evidenced by Gao, see at least the para bridging Columns 6-7.
Accordingly, absent an unexpected result it would have been prima facie obvious to the
PHOSITA at the time of the invention to substitute of denaturing means of Gao for that of
Lubeck.  The substitution of one known second method/reagent with known
properties for a first known method/reagent with known properties would have been prima
facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected
result. As regards the motivation to make the substitution recited above, the motivation to
combine arises from the expectation that the prior art elements will perform their expected
functions to achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550
U.S.398 (2007).


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce  as applied against Claim 1  above and further in view of Choi et al. [Nature Biotechnology 28(11) : 1208 (2010) – hereinafter “Choi”].

Claim 14 is drawn to an embodiment of the method of claim 1, wherein steps (a) and (b) are repeated along a length of said target molecule with additional HCR initiators to generate additional HCR polymer molecules.
	Pierce teach a method for detecting a target molecule in a cell or tissue sample which comprises most of the limitations of Claim 14 for the reason(s) outlined above except Pierce does not explicitly teach repeating (a) and (b) along a length of said target molecule with additional HCR initiators to generate additional HCR polymer molecules.  However, the use of multiple probes comprising a HCR initiator strand which multiple probe hybridize along the length of the target molecules (i.e. mRNA molecules) was known, see at least Figure 1 of Choi. Accordingly, absent an unexpected result  it would have been prima facie obvious to modify the method of Pierce wherein  steps (a) and (b) along a length of said target molecule with additional HCR initiators to generate additional HCR polymer molecules as taught by Choi. The PHOSITA would have been motivated by a desire to further amplify the detectable signal.

As regards Claim 18, the initiators strands of Choi are arranged in a complex (i.e.
present within a mixture), see at least Figure 1 and the legend therefor.  Choi further teach hybridizing their probes comprising initiator strands to a sequence of said target molecules , see at least Figure 1 and the legend therefor.

►	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce as applied above against Claims 1  and further in view of Church et al. [US 2018/0051322 — hereinafter “Church’] or Wassie et al. [US 2017/0067096 – hereinafter “Wassie”].

Claim 15 is drawn to an embodiment of the method of claim 1, wherein said cell or
tissue sample comprises a 3-D gel matrix.
Pierce teach a method comprising most of the limitation of Claim 15 for the reason(s)
outlined above except Pierce do not teach performing their assay on target nucleic acids present within a 3-D gel matrix. However,  the analysis of target nucleic acids within a 3-D gel matrix was known as evidenced by at least Church. See at least Figure 1 and para 8 or Wassie, see at least the abstract and para 25.iAccordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nuclei acid targets of Church or Wassie for those of Pierce. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,550 U.S.398 (2007).

Claim 16 is drawn, in part, to an embodiment of the method of claim 15, wherein the
target molecule is immobilized to said 3-D matrix.
Church teach this limitation, see at least para 8.


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.



Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov